Case 1:20-mc-00212-AJN Document 42-24 Filed 06/29/20 Page 1 of 4




                      EXHIBIT 24
       Case 1:20-mc-00212-AJN Document 42-24 Filed 06/29/20 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VALE S.A.,

                        Petitioner,

            -against-                                  Case No. 19-cv-3619

 B SG RESOURCES LIMITED,

                        Respondent.




       Upon review and consideration of the Petitioner’s Petition for Recognition and
Enforcement of a Foreign Arbitral Award, and the entire record in this case, it is, this __ day of
March, 2020,

       ORDERED that the Petitioner’s Petition is hereby GRANTED; and it is further

       ORDERED that the Arbitral Award is hereby confirmed, recognized and will be enforced
under Section 9 of the Federal Arbitration Act and Article IV of the Convention on Recognition
and Enforcement of Foreign Arbitral Awards; and it is further

       ORDERED that pursuant to the Arbitral Award, Respondent BSG Resources Limited
must pay Petitioner Vale S.A.:

       i.     Judgment in the amount of $2,172,833,761.15 consisting of:

              a.   $1,246,580,846.00 representing damages (the "Damages") pursuant to the
                   Arbitral Award ¶ 1005.2;

              b. $773,454,952.42 representing pre-award interest on the Damages pursuant to the
                 Arbitral Award ¶ 1005.3, in respect of:

                              an initial consideration of $500,000,000, amounting to
                              $350,479,673.33 (i.e., 3,261 days at a rate ofLIBOR USD 3-month
                              plus 7%, accrued from April 30, 2010 to April 4, 2019);

                              promissory notes of a total value of $581,197,104, amounting to
                              $326,674,950.99 (i.e., at a rate of LIBOR USD 3-month plus 7%,
                              accrued from the dates set out by reference in the Arbitral Award ¶
Case 1:20-mc-00212-AJN Document 42-24 Filed 06/29/20 Page 3 of 4



                   1005.3.2, to April 4, 2019);

                  the costs of a feasibility study of $85,365,652, amounting to
                  $49,707,064.29 (i.e., 2,681 days at a rate ofLIBOR USD 3-month plus
                  7%, accrued from December 1,2011 to April 4, 2019); and

                  Vale’ s internal costs of $80,018,090, amounting to $46,593,263.81
                  (i.e., 2,681 days at a rate ofLIBOR USD 3-month plus 7%, accrued
                  from December 1,2011 to April 4, 2019).

       $16,000,000.00 representing Vale’s costs of legal representation and related costs
       (including experts fees), pursuant to the Arbitral Award ¶ 1005.5 (the "Legal
       Costs");

       $1,812,897.65 representing Vale’s costs of arbitration, less certain deposits made
       by BSGR and costs to be borne by Vale, pursuant to the Arbitral Award ¶ 1005.5
       (the "Arbitration Costs");

       Post-award compound interest on the Damages and interest on the Damages,
       amounting to $133,828,903.51 accrued as of the March 4, 2020 valuation date
       (i.e., 335 days at a rate ofLIBOR USD 3-month plus 5%, accruing from April 4,
       2019) and subj ect to future annual rests for compounding, pursuant to the Arbitral
       Award ¶ 1005.4;

       Post-award compound interest on the Legal Costs, amounting to $1,060,012.13
       accrued as of the March 4, 2020 valuation date (i.e., 335 days at a rate of LIBOR
       USD 3-month plus 5%, accruing from April 4, 2019) and subject to future annual
       rests for compounding, pursuant to the Arbitral Award ¶ 1005.4;

       Post-award compound interest on the Arbitration Costs, amounting to $96,149.44
       accrued as of the March 4, 2020 valuation date (i.e., 335 days at a rate of LIBOR
       GBP 3-month plus 5%, accruing from April 4, 2019) and subject to future annual
       rests for compounding, pursuant to the Arbitral Award ¶ 1005.5, as amended in a
       May 30, 2019 correction to the Arbitral Award ¶ 12; and

ii. Post-judgment interest on all foregoing amounts calculated at the federal statutory
    post-judgment interest rate set in 28 U.S.C. § 1961, and running from the day after
    entry of this Final Judgment until paid.
      Case 1:20-mc-00212-AJN Document 42-24 Filed 06/29/20 Page 4 of 4



Dated: March   5   ,2020

      New York, New York




                              Vernon S. Broderick
                              United States District Judge
